NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)



                                            April 23, 2014

      Hon. Jose Garza                               Hon. Robert J. Salinas
      7414 Robin Rest Dr.                           Attorney at Law
      San Antonio, TX 78209                         2101 Wood Avenue
                                                    Donna, TX 78537
      Hon. Martin Golando
      2326 W. Magnolia                              Hon. Rolando Rios
      San Antonio, TX 78201                         Attorney At Law
                                                    115 East Travis, Ste. 1645
                                                    San Antonio, TX 78205

      Re:       Cause No. 13-14-00230-CV
      Tr.Ct.No. C-2191-14-A
      Style:    Rey Ortiz v. Luis Manuel Singleterry


              Enclosed please find a copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 92nd District Court
           Hon. Laura Hinojosa, Hidalgo County District Clerk